Case: 21-50988     Document: 00516275076         Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 11, 2022
                                  No. 21-50988                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aron Esteban Ruiz-Alvarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-406-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Aron Esteban Ruiz-Alvarez appeals his conviction for illegal reentry
   into the United States and his sentence of 37 months of imprisonment and
   three years of supervised release. He argues that 8 U.S.C. § 1326(b) is
   unconstitutional because it permits the increase of a sentence beyond the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50988     Document: 00516275076           Page: 2   Date Filed: 04/11/2022




                                    No. 21-50988


   otherwise-applicable statutory maximum based on facts that are neither
   charged in the indictment nor found by a jury beyond a reasonable doubt. He
   concedes that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for future review and
   has filed an unopposed motion for summary disposition.
          As Ruiz-Alvarez concedes, the issue he raises is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019). Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Ruiz-Alvarez’s motion for
   summary disposition is GRANTED, and the judgment of the district court
   is AFFIRMED.




                                         2